NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0692n.06
                           File Name: 09a0692n.06
                                                                                         FILED
                                           No. 08-4398                               Oct 21, 2009
                                                                               LEONARD GREEN, Clerk
                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


SOULEYMANE CAMARA,                                       )
                                                         )        ON PETITION FOR REVIEW
       Petitioner,                                       )        OF A DECISION OF THE
                                                         )        BOARD OF IMMIGRATION
v.                                                       )        APPEALS
                                                         )
ERIC H. HOLDER, JR., Attorney General                    )                          OPINION
                                                         )
       Respondent.                                       )
                                                         )



BEFORE: MARTIN, COLE and KETHLEDGE, Circuit Judges.

       COLE, Circuit Judge. Souleymane Camara petitions for review of a decision by the Board

of Immigration Appeals affirming an immigration judge's denial of his application for asylum,

withholding of removal, and protection under the Convention Against Torture. The immigration

judge determined that Camara was not credible and that, even accepting his testimony as true, he had

not established past persecution or a well-founded fear of future persecution. For the following

reasons, we DENY Camara’s petition for review.

                                       I. BACKGROUND

       Camara is a citizen of Guinea. He came to the United States in 1990, at the age of twenty-

nine, on a temporary visa. In 1994, he filed for asylum, claiming that he feared persecution in

Guinea because his stepfather was a former government minister who had been targeted by the
regime then in power. On February 28, 2005, a Department of Homeland Security (“DHS”) officer

interviewed Camara and referred him to a removal hearing before an immigration judge (“IJ”). At

his master calendar hearing in 2006, Camara conceded removability but sought asylum, withholding

of removal, and protection under the Convention Against Torture (“CAT”). On February 27, 2007,

he filed an updated asylum application, claiming that he feared persecution in Guinea because of his

political activities on behalf of the Rally of the Guinean People (“RPG”) opposition party. The

updated application also noted the government’s past targeting of his stepfather.

       At his merits hearing on March 7, 2007, Camara testified that his stepfather was the Guinean

Information Minister until 1984, when a coup brought Lansana Conté to power and Camara’s family

fled to the Ivory Coast. Camara had stated in his initial asylum application that the Conté

government wished to kill his entire family and, in his 2007 application, that his family had fled

because his stepfather was suspected of planning a coup. At his hearing, Camara stated that he

returned to Guinea a year after his family had fled, but did not fear persecution at that point because

the government had targeted only his stepfather.

       Camara also testified that he joined the RPG upon returning to Guinea, regularly attending

party meetings and working to recruit high school and university students. According to him, the

police often interrupted these meetings, threatening the members and the owner of the building

where the meetings occurred. The police did not arrest anyone at the meetings Camara attended, but

he stated that at other times several party members were arrested, including an individual who later

was granted refugee status in the United States and now lives in Ohio. In April 1990, Camara

received a “convocation” requiring that he report to the police; fearing arrest, he briefly went into

hiding before obtaining a visa for travel to the United States. He left Guinea in 1990 without

government interference. Camara testified that he became a member of the RPG in the United States
in 1992 and since has remained active in the party, sending money to RPG members in Guinea,

occasionally receiving RPG newsletters, and on at least one occasion traveling to New York for a

party meeting.

       On cross-examination at his hearing, Camara conceded that he had presented no evidence

to support his claims regarding his stepfather’s identity or former government position. He also

could not explain why his first asylum application had focused solely on his stepfather’s position and

not mentioned Camara’s own political activities with the RPG. The Government pointed out that

Camara’s 2007 application stated that he had joined the RPG in 1997, while he stated in his asylum

interview that he had joined in 1999. Camara explained that the party was evolving during this time

and argued that this evolution accounted for the inconsistency. The Government also noted that,

while Camara’s 2007 application did not mention his receiving education above the high school

level, he had testified to having received a university degree. Camara explained that the error was

a result of his poor English-language ability, his refusing an interpreter and testifying in English

notwithstanding. The Government also elicited testimony that Camara had a cousin in Columbus,

whom he did not ask to appear on his behalf, and that he either had not asked the RPG member who

lived in Ohio to appear on his behalf or that the individual had been unwilling to do so.

       At the conclusion of the merits hearing, the IJ issued an oral decision denying Camara’s

application but granting him voluntary departure. The IJ found that Camara’s story was not credible,

pointing to several inconsistencies, including Camara’s failure to mention his political activities in

his initial application and the “more minor” inconsistency regarding his level of education. The IJ

also found it reasonable to expect Camara to have provided evidence corroborating the identity of

his stepfather and his own involvement with the RPG in Guinea, but that Camara had not done so.

The IJ took into consideration the “convocation” summoning Camara to the police department, but
gave the document minimal weight because it was not translated into English and gave no indication

(as far as the IJ could determine) that it was related to Camara’s political activities. The IJ found,

in any case, that the convocation did not overcome Camara’s lack of credibility.

         The IJ held that, even were he to accept Camara’s testimony, Camara had not demonstrated

past persecution or a well-founded fear of future persecution. The IJ reasoned that the alleged threats

by Guinean police did not amount to past persecution and that Camara’s alleged involvement with

the RPG in Guinea and subsequent involvement with the party in the United States¯which the IJ

credited but found to be minimal¯were insufficient to support an objectively reasonable fear of

future persecution. In addition, the IJ held that the application was time-barred because it was not

filed until four years after Camara arrived in the United States. Finally, the IJ stated that he would

be disinclined to grant the application as a matter of discretion, even were it not time-barred, because

of Camara’s prior conviction for soliciting prostitution.

         Camara appealed to the Board of Immigration Appeals (“BIA”), which dismissed his appeal

on September 26, 2008. The BIA concluded that the IJ had erred in finding that Camara’s

application was time-barred, but held that this error was harmless because the IJ appropriately had

found that Camara failed to meet his burden of proof based on credibility concerns and lack of

corroboration. Camara then filed a timely petition for review of the BIA’s decision with this court.

We have jurisdiction under 8 U.S.C. § 1252(a).

                                  II. STANDARD OF REVIEW

         Where the BIA adopts portions of the IJ’s reasoning and supplements the IJ’s opinion, we

review the opinion as supplemented by the BIA. See Zhao v. Holder, 569 F.3d 238, 246 (6th Cir.

2009).    We review the legal conclusions de novo, but we defer to the BIA’s reasonable

interpretations of the Immigration and Nationality Act (“INA”). Id. at 247 (citing Koulibaly v.
Mukasey, 541 F.3d 613, 619 (6th Cir. 2008)). We review factual findings under a “substantial

evidence” standard: in other words, we uphold such findings if supported by “reasonable, substantial,

and probative evidence on the record considered as a whole.” Id. (internal quotation marks and

citation omitted).   “Under this deferential standard, the court may not reverse the Board’s

determination simply because we would have decided the matter differently,” Koulibaly, 541 F.3d

at 619 (internal quotation marks and citation omitted); rather, findings of fact are conclusive “unless

‘any reasonable adjudicator would be compelled to conclude to the contrary.’” Id. (quoting 8 U.S.C.

§ 1252(b)(4)(B)). Facts relevant to credibility determinations are reviewed under the same

deferential standard. Id. (citing Sylla v. INS, 388 F.3d 924, 925 (6th Cir. 2004)).

                                        III. DISCUSSION

       Camara has not discussed his claims for either withholding of removal or relief under the

CAT in his petition to this court. Therefore, we address only Camara’s asylum claim. See Shkabari

v. Gonzales, 427 F.3d 324, 327 n.1 (6th Cir. 2005) (deeming withholding and CAT protection claims

waived where petitioners did not include any argument regarding these claims). Camara argues that

the BIA erred in affirming both the IJ’s adverse credibility determination and the IJ’s finding that

Camara had not demonstrated past persecution or a well-founded fear of persecution. We address

these arguments in turn.

A. Adverse Credibility Determination

       Because Camara initially applied for asylum in 1994, the IJ’s adverse credibility

determination is governed by the legal standard in effect prior to the REAL ID Act of 2005, Pub. L.

109-13, 119 Stat. 231 (codified in scattered sections of 8 U.S.C.), which governs applications for

relief made on or after May 11, 2005. Under the pre-REAL ID standard, an adverse credibility

determination “‘must be supported by specific reasons [and] must be based on issues that go to the
heart of the applicant’s claim.’” Liti v. Gonzales, 411 F.3d 631, 637 (6th Cir. 2005) (quoting Sylla,

388 F.3d at 926). Only inconsistencies that can be interpreted as attempts to enhance the applicant’s

claim of persecution bear on credibility. Sylla, 388 F.3d at 926. “Speculation and conjecture cannot

form the basis of an adverse credibility finding, which must instead be based on substantial

evidence.” Liti, 411 F.3d at 637 (internal quotation marks and citation omitted).

       In this case, the record contains substantial, though not overwhelming, evidence in support

of the IJ’s adverse credibility determination. The IJ focused on the omission from the initial asylum

application of Camara’s political activities with the RPG in Guinea and the resulting threats he

received from police, which enhanced his claim of persecution and formed the primary rationale for

asylum that he advanced before the IJ. Although we exercise care in evaluating omissions from

asylum applications, in recognition that aliens should not be expected to include a comprehensive

recitation of their claim, omissions that are substantially related to an alien’s claim may support an

adverse credibility determination. See Shkabari, 427 F.3d at 329; Liti, 411 F.3d at 637-39. Because

Camara’s political activities and the resulting governmental threats were the primary grounds for his

asylum claim before the IJ, his omitting these facts in his initial application provided substantial

evidence for the IJ’s adverse credibility determination. Cf. Shkabari, 427 F.3d at 329-30 (upholding

an adverse credibility determination based on the alien’s testimony that he was the chairman of a

political party when this fact was not mentioned in his asylum application).

       Camara relies on Ninth Circuit precedent that an alien’s submission of two asylum

applications focusing on different, though not contradictory, bases for asylum does not support an

adverse credibility decision. See Chanchavac v. INS, 207 F.3d 584, 588 n.2 (9th Cir. 2000) (“All

that can be concluded from the different focus of each application is that the notary and the lawyer

reached different conclusions as to what parts of [the applicant’s] story provided the basis for asylum
relief.”). Camara’s situation is different from that in Chanchavac, however, because his testimony

in support of his updated application contradicted his initial application and strongly suggested that

his original claim was false. The rationale of Camara’s initial application—that the Conté regime

wished to kill Camara’s entire family because of Camara’s stepfather’s former government

position—was rendered incredible by Camara’s later testimony that he voluntarily returned to Guinea

a year after his family had fled. Camara testified that he had no fear of reprisal before joining the

RPG because the Conté government’s sole focus was his stepfather. The IJ appropriately concluded

that the contradiction between this testimony and the original asylum application undermined

Camara’s credibility.

       In making his adverse credibility determination, the IJ did not err by taking into account the

lack of corroborating evidence presented by Camara. See Pilica v. Ashcroft, 388 F.3d 941, 954 (6th

Cir. 2004) (finding no error where IJ used applicant’s failure to provide corroborating evidence as

support for adverse credibility determination). “Although an alien is not required to produce

corroborating evidence—his testimony alone can be sufficient—and such evidence may be difficult

to ascertain, his failure to do so [may] further support[] the IJ’s adverse credibility finding.” Zheng

v. Holder, 315 F. App’x 570, 573-74 (6th Cir. 2009) (citing Pilica, 388 F.3d at 954); see also Dorosh

v. Ashcroft, 398 F.3d 379, 382 (6th Cir. 2004) (“[W]here it is reasonable to expect corroborating

evidence for certain alleged facts pertaining to the specifics of an applicant’s claim, such evidence

should be provided.”) (internal quotation marks and citation omitted). Camara failed to present any

documentary evidence or witness testimony regarding his stepfather’s position or his own

involvement with the RPG in Guinea. He also was unable to provide a satisfactory explanation for

why the RPG member living in Ohio—whom Camara claimed had been arrested in Guinea during

the time that Camara was recruiting for the RPG—had not testified on his behalf. There was no error
in the IJ’s concluding that this dearth of corroborating evidence supported an adverse credibility

determination.

       We also disagree with Camara’s remaining arguments that the IJ’s credibility determination

was based on improper grounds and so should be reversed. Camara argues that the IJ based his

credibility determination on speculation and “personal and subjective beliefs,” pointing to instances

in the record where the IJ stated that he did not “believe” Camara to be credible. However, the IJ’s

frequent use of the word “believe” does not indicate there was an improper basis for the credibility

determination, but simply that he drew a (reasonable) conclusion from Camara’s application and

testimony. Camara also argues that the IJ should not have relied on the inconsistency regarding

Camara’s level of education. While Camara is correct that his conflicting statements regarding his

education do not go to the heart of his claim, substantial evidence nonetheless supports the IJ’s

credibility determination whether or not these statements are taken into account.

       The IJ also relied on an inconsistency between Camara's testimony and a statement that

Camara purportedly made in his 2005 asylum interview, to the effect that while living in Guinea, he

had been arrested, detained for two days, and beaten. On cross-examination at the merits hearing,

Camara testified that he could not recall whether he had made this statement, but that he had never

been arrested or detained in Guinea. We have held that an asylum officer’s statements in an

Assessment to Refer (the document prepared by the officer at an asylum interview) should only be

relied upon if they bear “sufficient indicia of reliability.” See Koulibaly, 541 F.3d at 620-21. Neither

this document nor the DHS officer’s accompanying notes were included in the record, precluding

review of whether such indicia were present. Again, however, the IJ’s adverse credibility finding

is supported by substantial evidence, even without this inconsistency.

B. Persecution Determination
       Even accepting Camara’s testimony as true, the IJ’s holding that Camara had not

demonstrated past persecution or a well-founded fear of future persecution is also supported by

substantial evidence. Under § 208 of the INA, an alien may be granted asylum if he demonstrates

that he is a “refugee,” 8 U.S.C. § 1158, which the INA defines as an alien who is unable or unwilling

to return to his home country “because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular social group, or political opinion.”

8 U.S.C. § 1101(a)(42). Persecution entails “punishment or the infliction of suffering or harm, but

harassment or discrimination without more” does not constitute persecution. Sako v. Gonzales, 434

F.3d 857, 862 (6th Cir. 2006) (internal quotation marks and citation omitted). Past persecution gives

rise to a rebuttable presumption that the applicant has a well-founded fear of future persecution. 8

C.F.R. § 208.13(b)(1). A well-founded fear of future persecution can be based either on a likelihood

of harm specifically targeted at the applicant or a pattern or practice of harm to others similarly

situated. See Sempagala v. Holder, 318 F. App’x 418, 421 (6th Cir. 2009) (citing 8 C.F.R. §

208.13(b)(2)(iii)). In establishing a well-founded fear of persecution, “an applicant cannot rely on

speculative conclusions or mere assertions of fear of possible persecution.” Mapouya v. Gonzales,

487 F.3d 396, 412 (6th Cir. 2007) (internal quotation marks and citation omitted). Rather, an alien’s

fear of persecution must be both subjectively genuine and objectively reasonable. Id.

       The unspecified threats from police officers that Camara claims to have suffered while in

Guinea clearly do not rise to the level of past persecution. See, e.g., Pilica, 388 F.3d at 954 (finding

no past persecution where applicant was twice arrested and detained and once beaten); Mikhailevitch

v. INS, 146 F.3d 384, 390 (6th Cir. 1998) (holding that KGB’s repeated questioning of alien and

searching alien’s home did not amount to persecution). Camara argues that the arrests of other RPG

members establish a pattern or practice of persecution against similarly situated persons that supports
his fear of future persecution. However, Camara’s uncorroborated assertion that two RPG members

were imprisoned in the late 1980s and his general claim that many RPG leaders have been arrested

do not compel the conclusion that a pattern or practice of persecution exists. See Mapouya, 487 F.3d

at 412 (requiring alien to present reasonably specific information, rather than speculative conclusions

or mere assertions of fear of future persecution). Nor has Camara offered any reason to think that

the current government is aware of his identity, his work as an RPG recruiter twenty years ago, or

his limited involvement with the RPG in the United States. Cf. Pilica, 388 F.3d at 955 (finding no

well-founded fear of persecution because petitioner’s limited involvement in political demonstrations

did not compel a finding that a reasonable possibility of persecution existed).

       Camara points to the State Department’s 2006 Country Report for Guinea, which states that

“serious human rights abuses occurred during the year,” that there were arbitrary arrests of civilians,

that prison conditions were inhumane and life-threatening, and that at least fifteen people were killed

by Guinean security forces. However, the Country Report also states that “[i]n practice, most

political detentions rarely exceeded a few days.” Camara offers no persuasive argument that the

Report alone would compel a reasonable adjudicator to reach a persecution determination different

than the IJ’s. Cf. Barry v. Holder, 327 F. App’x 611, 615 (6th Cir. 2009) (holding that election-

related violence and inhumane prison conditions in Guinea described in 2002 and 2005 Country

Reports did not establish that applicant was a victim of these conditions). In the absence of evidence

that would compel a contrary conclusion, we may not reverse the IJ’s decision as affirmed by the

BIA.

                                        IV. CONCLUSION

       For the foregoing reasons, we DENY Camara’s petition for review.